DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 07/12/2021 has been considered. It is noted that claims 1, 5, 7, 9, and 16 have been amended.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voris et al (US 2018/0117465) in view of Cheng (US 2017/0351415), Chaney (US 2018/0174347), and Engelen et al (US 10,634,316).
	Regarding claims 1, 9, and 16: Voris et al discloses an interactive game system for implementing an interactive game in a room of a building, the interactive game system comprising: a motion sensing module sensing movement of a real-world element within a motion sensor field of view intersecting with an interactive surface including a plane extending substantially along at least a portion of a wall of the room of the building, with surface interaction data representative of a contact between the real-world element and the interactive surface being generated therefrom; a control unit in data communication with the motion sensing module, the control unit being configured to process the surface interaction data and generate graphic instructions and lighting instructions, in accordance with an implementation of a gameplay of the interactive game; a projection module in data communication with the control unit and receiving the graphic instructions therefrom, the graphic instructions being generated based on the processed surface interaction data, the projection module projecting graphics on the interactive surface according to the graphic instructions received from the control unit; and a lighting module in data communication with the control unit and receiving the lighting instructions therefrom, the lighting module including a plurality of stage lighting instruments together defining an illumination span (see paragraph [0034], showing set of lights that can be used in the system including show lights, which the examiner construes and interprets as teaching stage lights) , the  illumination of a section of the room distinct from the interactive surface, the illumination being performed according to the lighting instruction received from the control unit (see abstract; figures 1, 2A-2E; paragraphs [0004]-[0005]).
	However, Voris does not explicitly disclose an interactive surface displaying projecting graphics relative to playing of the interactive game.
	In an analogous invention, Cheng teaches an interactive surface displaying projecting graphics relative to playing of the interactive game (see abstract; figures 1 and 7; paragraphs [0004] and [0037], 
	In an analogous invention, Chaney teaches the motion sensing module including a three-dimensional (3D) motion sensor configured to sense movement of the real-world element and the contact between the real-world element and the interactive surface independently of lighting conditions (see abstract; figures 1 and 2; paragraph [0026]).
	In an analogous invention, Engelen et al teaches a lighting module in data communication with the control unit and receiving the lighting instructions therefrom, the lighting module including a plurality of stage lighting instruments together defining an illumination span, the illumination span exclusively oriented toward a section of a section of a floor of the room without overlapping with the interactive surface to perform (see abstract; claim 1 of Engelen, showing interactive system with redirectable lighting that is pointed and specified and needed and hence construed by Examiner to not overlap). 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Voris’ system as taught by Cheng’s interactive projection display, Chaney’s 3-D motion sensor and Engelen’s lighting control for the purpose of having an interactive surface, where the images are projected onto the surface, therefore providing a two in one display and input similar to a touch screen effect, but on a larger scale. This yields the expected result of increasing the user’s satisfaction and enjoyment in the system.

Regarding claims 2 and 10: Voris et al discloses wherein the lighting instructions are generated based on the surface interaction data, the graphics projected by the projection module and the lighting performed by the lighting module being coordinated in accordance with the implementation of the gameplay of the interactive game (see paragraph [0006]).

Regarding claims 3 and 11: Voris et al discloses further comprising a sound module in data communication with the control unit and receiving acoustic instructions therefrom, the sound module 

Regarding claims 4,12, and 17: Voris et al discloses wherein the acoustic instructions are generated based on the surface interaction data, the sounds played by the sound module and the graphics projected by the projection module being coordinated in accordance with the implementation of the gameplay of the interactive game (see paragraph [0012], [0021], and [0100], showing acoustic based sensor generated from position and surface interaction of a person and object based on position in the room).

Regarding claims 5 and 13: Voris et al discloses wherein the lighting module comprises a plurality of stage lighting instruments operating independently to illuminate the desired section of the room (see paragraph [0006]).

Regarding claims 8 and 18-20: Voris et al disclose wherein the control unit comprises a memory and a processor, the control unit having a game engine stored in the memory and configured to implement a predetermined gameplay, based on user interactions defined by the surface interaction data, the game engine generating the graphic instructions and the lighting instructions (see abstract; paragraph [0024]).

7.	Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voris et al (US 2018/0117465) in view of Cheng (US 2017/0351415) and further in view of Radek et al (US 2014/0206432).
Regarding claims 6, 7, 14, and 15: Voris et al discloses programmable lighting (see paragraph [0024]). 

In an analogous invention, Radek et al teaches wherein the lighting module comprises a DMX controller and wherein the lighting module controls the plurality of stage lighting instruments using a DMX lighting control protocol; wherein the plurality of stage lighting instruments includes a combination of moving light fixtures and static light fixtures (see paragraph [0075]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Voris et al’s interactive in-room show and game system as taught by Radek et al’s DMX controller system for the purpose of providing a digitally programmed and controlled lighting system thereby providing more lighting options and production for the interactive game. This yields the expected result of increasing the user’s enjoyment and satisfaction in the gaming system.

Response to Arguments
8.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new line of rejection and combination of the references being used in the current rejection.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715